                                                Case 3:17-cv-05659-WHA Document 306 Filed 12/08/18 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                              IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                          No. C 17-05659 WHA
For the Northern District of California




                                          11                 Plaintiff,
    United States District Court




                                          12     v.                                                   REQUEST TO COUNSEL
                                          13   JUNIPER NETWORK, INC.,
                                          14                 Defendant.
                                                                                        /
                                          15
                                          16          Counsel shall please bring to jury selection eight copies of the United States Patent No.
                                          17   8,677,494.
                                          18
                                          19
                                          20   Dated: December 8, 2018.
                                                                                                  WILLIAM ALSUP
                                          21                                                      UNITED STATES DISTRICT JUDGE
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
